Citation Nr: 0018524	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to December 31, 1997, 
for the grant of a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to 
October 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In July 1998 the RO granted entitlement to a TDIU based on 
the service-connected degenerative disc disease with 
laminectomies and degenerative joint disease of the 
lumbosacral spine at L4-5 and L5-S1.  In his August 1998 
appeal of the TDIU effective date, the veteran indicated that 
the total rating for his back disability should be permanent.  

The Board believes that the veteran expressed an intent to 
raise a claim of entitlement to permanency of his TDIU 
disability rating under 38 C.F.R. § 3.340(b) (1999).  As this 
issue has been neither procedurally developed nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In November 1992 the veteran submitted a claim for 
service connection of a low back disability.  

3.  In March 1994 the veteran submitted a claim for 
nonservice-connected pension, and subsequently and 
consistently alleged an inability to work due to his low back 
disability.  

4.  In December 1997 the RO granted service connection for a 
low back disability.  

5.  In December 1997 the veteran submitted a formal 
application for TDIU benefits.  

6.  In July 1998 the RO assigned a 60 percent rating for the 
veteran's low back disability, effective November 10, 1992 
(the date of his original claim for service connection), and 
granted a TDIU, effective December 31, 1997, the date of his 
formal TDIU claim.  

7.  The probative evidence of record demonstrates that an 
informal claim for TDIU benefits was raised in March 1994.  

8.  The probative evidence of record indicates that the 
veteran was unable to secure or follow a substantially 
gainful occupation due to his service-connected low back 
disability from October 25, 1993.  


CONCLUSION OF LAW

The criteria for an effective date for a grant of entitlement 
to a TDIU retroactive to October 25, 1993 have been met.  
38 U.S.C.A. §§ 5107, 5110, 5111 (West 1991);  38 C.F.R. 
§§ 3.31, 3.155, 3.157, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private hospital records document treatment of the veteran's 
low back problems in February 1980, March 1980, and January 
1981.  A discoidectomy and laminectomy were performed in 
January 1981.  No reference to the veteran's employability 
was documented.  

In August 1980 Dr. J.M.A. recommended that the veteran's 
lumbosacral spine be given a permanent partial disability of 
35 percent.  It was indicated that he had missed some work 
but that he had been able to return to work in August 1980.  

In a November 1980 report the veteran's employer documented 
that he had injured his back while working in November 1980.  

In December 1980 an attending physician reported that the 
veteran's low back strain disabled him from work on December 
4, 1980 and that he was able to return to work on December 
13, 1980.  In February 1981 Dr. J.M.A. indicated that no 
further percentage should be added to his back injury.  

The veteran submitted a claim for service connection of a 
back disorder in November 1992.  No reference to the level of 
disability or his ability to work was documented.  

In November 1993 the Texas Worker's Compensation awarded the 
veteran temporary income benefits.  It was noted that his 
lost time from work had begun on October 25, 1993.  

In December 1993 Dr. M.E.F. noted that the veteran had 
injured his back on October 18, 1993.  He indicated that the 
veteran had tried to return to work but that he re-injured 
his back as a result.  A previous history of back surgery 
around 1980 was noted.  It was further noted that he had been 
free of back and leg pain for several years following the 
surgery.  On examination the veteran was found to have 
obvious sciatica.  

Follow-up notes through June 1994 from Dr. M.E.F. document 
some temporary improvement, but, in general, document a 
worsening of the back condition.  

In March 1994 Dr. M.E.F. concluded that the veteran's overall 
impairment was 25 percent.  

In March 1994 the RO denied service connection for a 
back/spinal condition.  The veteran appealed, but made no 
reference to his employability.  His only contention was that 
the disorder should be service connected.  



In March 1994 the veteran was examined for his back 
disability.  The examination revealed a history of a work 
related onset of low back pain and left lower extremity 
symptoms; evidence of left-sided L5 and S1 motor 
radiculopathy (mild); no evidence of sciatica and/or 
recurrent herniated discs of the lumbar spine; status post 
two level laminectomy/diskectomy in 1980, existing prior to 
the onset of the current symptoms; and probable meralgia 
paresthesia.  

It was concluded that the veteran had medically stabilized 
and that he was medically unqualified for unrestricted heavy 
labor activities.  It was found that his work restrictions, 
based on his symptoms only, would probably include heavy 
lifting, repetitive bending, stooping, squatting, and 
prolonged sitting and/or driving activities.  It was 
concluded that he had a 16 percent whole person permanent 
partial impairment.  

On March 25, 1994 the RO received a VA Form 21-527 Income-Net 
Worth and Employment Statement.  The veteran reported that he 
last worked in September 1993 and that he had had to quit his 
most recent job on account of his physical condition.  The 
veteran also requested entitlement to nonservice-connected 
pension benefits.  In a statement submitted with the Income-
Net Worth statement, the veteran specifically indicated that 
he was unable to work due to his back disability.  He 
continued to contend that this back disability was service 
connected.  

On August 10, 1994, Dr. C.S. noted that the veteran had 
previous disc surgery in 1980 and that he was currently 
exhibiting signs of another ruptured disc.  He was under 
consideration for instrumentation and fusion, and it was 
concluded that he was totally and permanently disabled until 
further notice.  

In August 1994 the Social Security Administration (SSA) 
notified the veteran that he had been found to be disabled on 
October 25, 1993.  

Private medical records show continued treatment of the back 
disability in September 1994 and October 1994.  In October 
1994 it was recommended that the veteran avoid surgery and 
that he concentrate on losing weight instead.  He concluded 
that the veteran's condition would improve if he developed 
his overall conditioning and tone.  

In October 1994 a local hearing was conducted.  The veteran 
testified, in pertinent part, that he was not currently 
employed and that he was receiving SSA benefits, based on 
total disability of his back.  Transcript, p. 4.  The veteran 
also withdrew his claim for nonservice-connected pension 
benefits during the hearing.  Tr., p. 1.  

In August 1995 the SSA noted that the veteran had been 
awarded disability benefits with an onset date of October 25, 
1993 based on the diagnosis of "disorder of the back-
degenerative or disc problems."  

On VA examination in November 1997 the veteran reported that 
he had been off work since approximately 1994.  

In December 1997 the RO granted service connection for 
degenerative disc disease with laminectomies and degenerative 
joint disease of the lumbosacral spine, effective November 
10, 1992.  

On December 31, 1997 the RO received the veteran's formal 
application for TDIU benefits.  He reported that his 
disability had affected his ability to work full time in 
October 1993, and that he last worked full time in October 
1993.  He also reported that he had become too disabled to 
work in October 1993.  

In July 1998 the RO granted entitlement to a 60 percent 
evaluation for the back disability, effective November 10, 
1992.  The RO also granted entitlement to TDIU benefits, 
effective December 31, 1997.  

In August 1998 the veteran submitted a notice of disagreement 
with respect to the effective date assigned for TDIU, 
contending that the effective date should have been December 
1, 1992.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).

The effective date for an award of TDIU benefits is governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1), (2).  See Servello v. Derwinski, 3 Vet. 
App. 196 (1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1999). 

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (1999).  

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities combine to a 
total of 50 percent; thus, the veteran does not meet the 
threshold schedular criteria for a total disability rating.  
Id.

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  In this regard, the 
regulations provide that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  Id.  
The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Id.

The regulations also provide that a veteran may be considered 
as unemployable upon termination of employment which was 
provided on account of disability, when it is satisfactorily 
shown that he or she is unable to secure further employment.  
38 C.F.R. § 4.18(b).

Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for TDIU is, in essence, 
a claim for increased rating which, in general, is well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  The Board is satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

Initially, the Board notes that the veteran was granted 
service connection for his back disability and assigned an 
evaluation of 40 percent in a December 1997 rating decision.  
In July 1998 the RO subsequently assigned the maximum 60 
percent evaluation for the veteran's back disability under 
the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The assigned 60 percent rating was 
made effective November 10, 1992, the date of his original 
claim for service connection.  

In July 1998 the RO also granted entitlement to TDIU 
benefits, effective December 31, 1997, the date of the 
veteran's formal application for TDIU.  

In the case of claims for increased evaluations (including 
TDIU), the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later, except as 
provided in paragraph two of the regulation.  In cases where 
the increase in disability precedes the date of claim, 
section 3.400(o)(2) applies rather than paragraph one of that 
section.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) found that 38 U.S.C. A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim provided also that the claim is received within one 
year after the increase.  Id.  In these cases, the Board must 
determine under all the evidence of record the earliest date 
that the increased rating was ascertainable.  Hazan v. Gober, 
10 Vet. App. 511, 521-22 (1997).

The Board first must determine whether a formal or informal 
claim for TDIU was received prior to his December 31, 1997 
formal TDIU claim.  

The only formal claim for TDIU of record is his December 31, 
1997 application.  However, on March 25, 1994 the veteran 
submitted a statement alleging that his back disability was 
service connected and that it rendered him incapable of 
working.  While some medical evidence indicated that the 
veteran's back disability was not totally disabling, the 
competent evidence submitted subsequent to this statement on 
the whole documents his inability to work as a result of his 
back disability.  In particular, SSA concluded that the 
veteran's back disability had prevented him from working 
since October 25, 1993, and a physician concluded in August 
1994 that he was permanently and totally disabled as a result 
of his back disorder.  Evidence submitted since that time 
establishes that the veteran has continued to be unemployed 
as a result of his back disability.  

Therefore, because the veteran specifically contended that he 
was unable to work because of his back disability in March 
1994; SSA concluded him to be disabled from working since 
October 25, 1993; he was found to be permanently and totally 
disabled as a result of his back disability by a physician in 
August 1994; the evidence of record since that time indicates 
that he has been in a continuous state of unemployability due 
to his service-connected back disability; and the RO's 60 
percent evaluation for his back disability has been made 
effective back to the date of his original service connection 
claim, the Board concludes that an informal claim for TDIU 
was raised on March 25, 1994.  See 38 C.F.R. §§ 3.155, 3.157; 
Servello v. Derwinski, 3 Vet. App. 196 (1992); Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991).  

The Board must next determine when entitlement to TDIU first 
arose, i.e., whether TDIU was factually ascertainable within 
one year of the veteran's March 1994 informal claim.  

The evidence shows that the veteran's low back disability has 
been rated as 60 percent disabling since November 12, 1992.  
Therefore, the low back disability was 60 percent disabling 
prior to the veteran's March 1994 informal claim.  This meets 
the minimum percentage requirement requirements for 
entitlement to a TDIU evaluation under 38 C.F.R. § 4.16(a).  

The next step is to determine whether it is factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of his service 
connected back disability.  

The Board concludes that the veteran's inability to work, and 
therefore his entitlement to TDIU, was factually 
ascertainable within one year of the March 1994 informal 
claim.  The evidence indicates that his back disability 
prevented him from working as early as October 25, 1993.  

While some physicians indicated in early 1994 that the 
veteran's back disability was not 100 percent disabling, the 
evidence as a whole consistently indicates an inability to 
work since October 1993.  There is a Worker's Compensation 
report indicating that the veteran's lost time began in 
October 1993.  SSA concluded that the veteran's disability 
had begun on October 25, 1993.  In December 1993, Dr. M.E.F. 
noted that the veteran had injured his back in October 1993 
and that he had unsuccessfully attempted to return to work 
since that time.  The veteran has subsequently indicated that 
he has not been able to work as a result of his back 
disability since around October 1993.  

As a whole, the evidence indicates, at the very least, that 
the veteran's back condition prevented him from returning to 
work for any extended period of time after October 1993.  In 
this regard, the Board notes that marginal employment is not 
gainful employment.  38 C.F.R. § 4.16(a).  Therefore, the 
Board concludes that the veteran's TDIU award should be 
retroactive to October 25, 1993.  

The veteran has contended that the effective date for the 
award of TDIU should be retroactive to December 1, 1992.  The 
evidence of record does not support his assertion.  First, 
the evidence must establish that his TDIU was factually 
ascertainable within one year of the date of the claim.  The 
date of the informal claim has been found to be March 25, 
1994.  Therefore, TDIU must be shown to be factually 
ascertainable no earlier than March 25, 1993.  See 38 C.F.R. 
§ 3.400(o)(2).  




The Board concludes that it is not factually ascertainable 
that the veteran was unable to secure or follow a 
substantially gainful occupation prior to October 1993.  
Prior to October 1993 the next most recent evidence regarding 
his back disability is dated from 1981.  Such evidence is not 
within one year of the March 1994 claim and therefore cannot 
be used to establish that TDIU was factually ascertainable 
within one year of the March 1994 claim.  In addition, prior 
to March 1994, there is no other documentation of record of 
the veteran even indicating that he was unable to work 
because of his back disability.  

After 1981, there are no medical records regarding the 
veteran's back disability until 1993.  In December 1993 Dr. 
M.E.F. noted that the veteran had injured his back in October 
1993.  Dr. M.E.F. noted that the veteran's symptoms stemming 
from his back surgery around 1980 had resolved, and that he 
had been free of back and leg pain for several years after.  

There is no medical or other evidence documenting the 
veteran's inability to work prior to October 1993, and the 
evidence in fact suggests that he was symptom free for many 
years prior to October 1993.  In addition, there are no 
statements from the veteran dated prior to October 1993 in 
which he contended that he was unable to work as a result of 
his back disability.  Nor were any references made to 
employability in the November 1992 application.  The Board 
concludes that such evidence persuasively demonstrates that 
entitlement to TDIU is not factually ascertainable prior to 
October 1993.  

Thus, the Board concludes that the veteran submitted an 
informal claim for a TDIU on March 25, 1994, and was unable 
to secure or follow substantial gainful activity after 
October 25, 1993.  Accordingly, an effective date retroactive 
to October 25, 1993 for TDIU is warranted.  See 38 C.F.R. 
§ 3.400(o)(2).  


Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (1999).  


ORDER

Entitlement to an effective date for a TDIU retroactive to 
October 25, 1993 is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

